Case 0:21-cv-60006-RAR Document 1 Entered on FLSD Docket 01/04/2021 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.:

 MARCELO TAROCO, and
 FRANCISCO DURAN,

                Plaintiffs,
 v.

 M&M CHOW LLC, d/b/a
 KC MARKET

             Defendant.
 _____________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs, MARCELO TAROCO (“Taroco”) and FRANCISCO DURAN (“Duran”), by

 and through undersigned counsel, hereby sue Defendant, M&M CHOW LLC, d/b/a KC MARKET

 (“KC Market”), and allege as follows:

                                         INTRODUCTION

        1.      This is an action by Plaintiffs against Defendant for unpaid overtime wages

 pursuant to the Fair Labor Standards Act (“FLSA”) 29 U.S.C. § 201 et seq. Plaintiffs seek damages

 and reasonable attorney’s fees, together with other relief.

                                  JURISDICTION AND VENUE

        2.      This Court has jurisdiction over the subject matter of this action pursuant to 28

 U.S.C. § 1331 because this case arises under the FLSA.

        3.      Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. § 1391(b)

 because Plaintiffs were employed by Defendant in a location within this district and a substantial

 amount of the actions at issue occurred in this district.
Case 0:21-cv-60006-RAR Document 1 Entered on FLSD Docket 01/04/2021 Page 2 of 5




                                         THE PARTIES

        4.     At all material times, Plaintiff Taroco was a resident of Miami-Dade County,

 Florida, and an “employee” of Defendant within the meaning of the FLSA.

        5.     At all material times, Plaintiff Duran was a resident of Broward County, Florida,

 and an “employee” of Defendant within the meaning of the FLSA.

        6.     At all material times, Defendant KC Market operated as a kosher grocery store

 offering butcher, deli, bakery and similar food products and services at its location in Broward

 County, Florida.

        7.     At all material times, Defendant KC Market was the “employer” of Plaintiffs within

 the meaning of the FLSA.

        8.     At all material times, Defendant KC Market was an enterprise engaged in

 commerce covered by the FLSA, and as defined by 29 U.S.C. §203(r) and §203(s).

        9.     At all material times, Defendant KC Market earned gross earnings of at least

 $500,000.00 annually.

        10.    At all material times, Defendant KC Market had two or more employees engaged

 in commerce, producing goods for commerce, or handling, selling or otherwise working on goods

 or materials that have been moved in or produced for such commerce.

        11.    Plaintiffs were employees of Defendant KC Market and were individually engaged

 in commerce as defined by 29 U.S.C. §§206(a) and 207(a)(1).

        12.    At all times material hereto, the work performed by Plaintiffs were directly essential

 to the business performed by Defendant KC Market.

                            GENERAL FACTUAL ALLEGATIONS

        13.    Plaintiff Taroco was employed as a butcher by Defendant KC Market from 2017 to




                                            Page 2 of 5
Case 0:21-cv-60006-RAR Document 1 Entered on FLSD Docket 01/04/2021 Page 3 of 5




 2020.

         14.     Plaintiff Duran was employed as a butcher by Defendant KC Market in 2020.

         15.     Plaintiffs did not have the authority to hire or fire any of Defendant KC Market’s

 employees.

         16.     Plaintiffs did not have the authority to discipline any of Defendant KC Market’s

 employees.

         17.     Throughout his employment, Plaintiff Taroco worked in excess of forty (40) hours

 per week.

         18.     Throughout his employment, Plaintiff Duran worked in excess of forty (40) hours

 per week.

         19.     Throughout their employment, Plaintiffs did not receive the required overtime rate

 for each hour worked in excess of forty (40) hours per week.

         20.     Documentation evidencing the number of hours worked by Plaintiffs and the

 compensation actually paid to Plaintiffs is in the possession, custody, and control of Defendant

 KC Market.

         21.     Plaintiffs have retained the undersigned law firm to represent them in this matter

 and have agreed to pay the law firm a reasonable fee for its services.

                           COUNT I - UNPAID OVERTIME WAGES
                                     By Plaintiff Taroco

         22.     Plaintiff Taroco re-alleges and incorporates paragraphs 1 through 21, as if fully set

 forth herein.

         23.     Throughout Plaintiff Taroco’s employment, Defendant KC Market repeatedly and

 willfully violated § 7 and § 15 of FLSA by failing to compensate Plaintiff Taroco the required

 overtime rate for each hour worked in excess of forty (40) hours per week.



                                              Page 3 of 5
Case 0:21-cv-60006-RAR Document 1 Entered on FLSD Docket 01/04/2021 Page 4 of 5




        24.       Defendant KC Market did not act in good faith or reliance upon any of the following

 in formulating its decision to improperly compensate Plaintiff Taroco the appropriate overtime

 rate for hours worked in excess of forty (40) hours per week: (a) case law, (b) the FLSA, 29 U.S.C.

 § 201, et seq., (c) Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal

 Regulations.

        25.       As a direct and proximate result of Defendant KC Market’s willful violation of the

 FLSA, Plaintiff Taroco is entitled to liquidated damages pursuant to the FLSA.

        WHEREFORE, Plaintiff Taroco demands a judgment against Defendant KC Market for

 the following:

                     (a) Unpaid overtime wages found to be due and owing;

                     (b) An additional amount equal to the overtime wages found to be due and
                         owing as liquidated damages;

                     (c) Reasonable attorney’s fees and costs pursuant to the FLSA; and

                     (d) Such other relief as the Court deems just and equitable.

                           COUNT II - UNPAID OVERTIME WAGES
                                      By Plaintiff Duran

        26.       Plaintiff Duran re-alleges and incorporates paragraphs 1 through 21, as if fully set

 forth herein.

        27.       Throughout Plaintiff Duran’s employment, Defendant KC Market repeatedly and

 willfully violated § 7 and § 15 of FLSA by failing to compensate Plaintiff Duran the required

 overtime rate for each hour worked in excess of forty (40) hours per week.

        28.       Defendant KC Market did not act in good faith or reliance upon any of the following

 in formulating its decision to improperly compensate Plaintiff Duran the appropriate overtime rate

 for hours worked in excess of forty (40) hours per week: (a) case law, (b) the FLSA, 29 U.S.C. §




                                               Page 4 of 5
Case 0:21-cv-60006-RAR Document 1 Entered on FLSD Docket 01/04/2021 Page 5 of 5




 201, et seq., (c) Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal

 Regulations.

        29.     As a direct and proximate result of Defendant KC Market’s willful violation of the

 FLSA, Plaintiff Duran is entitled to liquidated damages pursuant to the FLSA.

        WHEREFORE, Plaintiff Duran demands a judgment against Defendant KC Market for

    the following:

                     (a) Unpaid overtime wages found to be due and owing;

                     (b) An additional amount equal to the overtime wages found to be due and
                         owing as liquidated damages;

                     (c) Reasonable attorney’s fees and costs pursuant to the FLSA; and

                     (d) All other and further relief this Court deems to be just and proper.


                                   DEMAND FOR JURY TRIAL

        Pursuant to the provisions of Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs

 demand a trial by jury on all issues so triable in this matter.

        Dated: January 4, 2021

                                                        Respectfully Submitted,

                                                  By:   /s/ Gustavo A. Bravo
                                                        Gustavo A. Bravo
                                                        Florida Bar No.: 551287

                                                        BRAVO LAW
                                                        1555 Bonaventure Blvd.
                                                        Suite 2007
                                                        Weston, FL 33326
                                                        Telephone: (954) 790-6711
                                                        Primary: gbravo@lawbravo.com
                                                        Secondary: efile@lawbravo.com




                                               Page 5 of 5
